DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 21 December 2020.
Claims 1-15 are pending. Claims 1, 10, and 13 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 January 2021, 5 February 2021, 25 February 2021, and 24 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 21 December 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite transmitting messages between devices. 

Regarding dependent claims 2-9, 11-12, and 14-15, these claims recite limitations including transmitting the message to a device for action (claims 2, 11, and 14), receiving a request for a message and transmitting the message (claims 3, 12, 15), communicating the message to a dispatcher (claim 4), receiving information from a dispatcher (claim 5), receiving confirmation from a dispatcher regarding an action to be performed (claim 6), receiving a message from an assistant (claim 7), receiving a message from a device (claim 8), a message in a specific message format (claim 9). Each of these claims recite concepts directed toward organizing human activities but for the recitation of generic computer components. Accordingly, these claims also recite an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodart et al. (US 2007/0043687, published 22 February 2007, hereafter Bodart) and further in view of Nitz et al. (US 10204627, filed 14 August 2013, hereafter Nitz).
As per independent claim 1, Bodart discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device, cause the electronic device to receive from a virtual assistant a message associated with an action (paragraph 0074).
communicate the message associated with the action to a second interface associated with a second electronic device (paragraph 0074: Here, a virtual assistant sends commands to a second device (console) to control home automation system)
Bodart fails to specifically disclose storing the message and wherein the second interface is a second virtual assistant. However, Nitz, which is analogous to the claimed invention because it is directed toward communication between multiple virtual assistants, discloses wherein the second interface is a second virtual assistant (Figure 8). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Nitz with Bodart, with a reasonable expectation of success, as it would have enabled a user to communicate information to various virtual assistants. This would have allowed for a user to remotely perform processing at various devices.
Further, Bodart fails to specifically disclose storing a message. However, the examiner takes official notice that storing a message, for example, while transmitting the message, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have enabled a user to store commands submitted to a device, such as a home automation system. This would have enabled the user to review the commands submitted to their home automation system.
As per dependent claim 2, Bodart and Nitz disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Bodart disclose wherein the instructions to cause the electronic device to communicate the message to a second electronic device associated with the action further comprises instructions to cause the electronic device to transmit the message to a second electronic device associated with the action (paragraph 0074).
As per dependent claim 3, Bodart and Nitz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Nitz discloses instructions to cause the electronic device to:
receive a request for the message from a second electronic device associated with the action (Figures 7 and 9; column 20, lines 5-25)
in accordance with receipt of the request, transmit the message to the second electronic device associated with the action (Figures 7 and 9; column 20, lines 5-25)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Nitz with Bodart, with a reasonable expectation of success, as it would have enabled a user to communicate information to various virtual assistants. This would have allowed for a user to remotely perform processing at various devices.
As per dependent claim 4, Bodart and Nitz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart discloses wherein the second electronic device is a dispatcher, wherein the instructions to cause the electronic device to communicate the message to a second electronic device associated with the action further comprise instructions to cause the electronic device to communicate the message to the dispatcher (Figure 11; paragraph 0074: Here, the home automation system is a dispatcher to forward commands to lights and air conditioners).
As per dependent claim 6, Bodart and Nitz disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Bodart fails to specifically disclose responsive to communication of the message to the dispatcher, receive confirmation from the dispatcher related to performance by at least one actuator associated with the dispatcher of at least one action associated with the message. 
However, the examiner takes official notice that performing an action by an actuator responsive to a message was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have allowed for a user to control an actuator via a virtual assistant. This would have allowed the user to schedule and control a device in order to provide a convenient user experience.
As per dependent claim 7, Bodart and Nitz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart discloses instructions to cause the electronic device to receive a message from at least one additional virtual assistant, each message associated with an action (paragraphs 0028-0030).
Further, Bodart fails to specifically disclose storing a message. However, the examiner takes official notice that storing a message, for example, while transmitting the message, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have enabled a user to store commands submitted to a device, such as a home automation system. This would have enabled the user to review the commands submitted to their home automation system.
As per dependent claim 8, Bodart and Nitz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart discloses instructions to cause the electronic device to receive a message from at least one additional electronic device, each message associated with an action (paragraphs 0028-0029).
Further, Bodart fails to specifically disclose storing a message. However, the examiner takes official notice that storing a message, for example, while transmitting the message, was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Bodart, with a reasonable expectation of success, as it would have enabled a user to store commands submitted to a device, such as a home automation system. This would have enabled the user to review the commands submitted to their home automation system.
As per dependent claim 9, Bodart and Nitz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Bodart discloses wherein at least one message is in SMS format (paragraph 0034).
With respect to claims 10-12, the applicant discloses the limitations substantially similar to those in claims 1-3, respectively. Claims 10-12 are similarly rejected.
With respect to claims 13-15, the applicant discloses the limitations substantially similar to those in claims 1-3, respectively. Claims 13-15 are similarly rejected.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bodart and Nitz and further in view of Piernot et al. (US 2015/0348548, filed 30 September 2014, hereafter Piernot).
As per dependent claim 5, Bodart and Nitz discloses the limitations substantially similar to those in claim 4, and the same rejection is incorporated herein. Bodart fails to specifically disclose responsive to communication of the message to the dispatcher, receive information from the dispatcher related to at least one sensor associated with the dispatcher. 
However, Piernot, which is analogous to the claimed invention because it is directed toward using a virtual assistant for sensing, discloses receiving information from the dispatcher related to at least one sensor associated with the dispatcher (paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Piernot with Bodart, with a reasonable expectation of success, as it would have enabled a user to utilize sensors. This would have provided sensor feedback to the virtual assistant based upon user interactions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144